Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of October 14, 2004, is
entered into by and among Penn-America Group, Inc., a Pennsylvania corporation
(the “Company”), and each of the shareholders listed on Schedule A hereto (each,
a “Shareholder”, and collectively, the “Shareholders”).

 

WHEREAS, the Shareholders beneficially own in the aggregate (i) 1,622,725
outstanding shares of Class A Common Shares, par value $0.0001 per share (the
“Parent Class A Common Shares”), of United National Group, Ltd., a company
incorporated with limited liability under the laws of the Cayman Islands
(“Parent”), and (ii) 12,687,500 outstanding shares of Class B Common Shares, par
value $0.0001 per share (the “Parent Class B Common Shares”), of Parent. The
Parent Class A Common Shares and the Parent Class B Common Shares are
collectively referred to herein as the “Common Shares”; and the Common Shares
owned by any Shareholder as of the date hereof, together with any Common Shares
acquired by any Shareholder after the date hereof, are collectively referred to
herein as the “Shares”;

 

WHEREAS, Parent, U.N. Holdings II, Inc., a Delaware corporation (“Buyer”),
Cheltenham Acquisition Corp., a newly-formed Pennsylvania corporation and an
indirect, wholly-owned subsidiary of Parent (“Merger Subsidiary”), and the
Company have entered into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”); and

 

WHEREAS, each Shareholder has agreed to enter into this Agreement in order to
induce the Company, Parent, Buyer and Merger Subsidiary to enter into the Merger
Agreement.

 

NOW, THEREFORE, in consideration of the Company’s, Parent’s, Buyer’s and Merger
Subsidiary’s entering into the Merger Agreement and of the mutual covenants and
agreements contained herein and other good and valuable consideration, the
adequacy of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Merger
Agreement.

 

SECTION 2. Representations and Warranties of Shareholder. Each Shareholder
severally, and not jointly, hereby represents and warrants to the Company as
follows:

 

2.1 Title to the Shares. Such Shareholder is the beneficial owner of the number
of Common Shares set forth opposite the name of such Shareholder on Schedule A
hereto, which as of the date hereof constitutes all of the Common Shares, or any
other securities convertible into or exercisable for any Common Shares owned
beneficially by such Shareholder (all collectively being “Company Securities”).
Except as provided for in the Amended and Restated Shareholders Agreement, dated
as of December 15, 2003, among Parent and the shareholders listed on the
signature pages thereto (the “Parent Shareholders Agreement”), such Shareholder
has the exclusive power to dispose of such shares or to vote such shares on all
matters submitted to holders of Common Shares. Except as provided in the Parent
Shareholders Agreement, such Shareholder owns all of such Common Shares free and
clear of all security

 



--------------------------------------------------------------------------------

interests, liens, claims, pledges, options, rights of first refusal, limitations
on voting rights, proxies and other encumbrances of any nature (“Liens”) (other
than Liens under applicable Law), and has not appointed or granted any proxy,
which appointment or grant is still effective, with respect to any of such
Common Shares owned by them.

 

2.2 Organization. Such Shareholder is duly organized, validly existing and in
good standing under the laws of the state of its incorporation, formation or
organization.

 

2.3 Authority Relative to this Agreement. Such Shareholder has all necessary
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by such Shareholder and the
consummation by such Shareholder of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of such
Shareholder. This Agreement has been duly and validly executed and delivered by
such Shareholder and, assuming the due authorization, execution and delivery by
the Company, constitutes a legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with its terms,
(i) except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights generally
and (ii) subject to general principles of equity.

 

2.4 No Conflict. The execution and delivery of this Agreement by such
Shareholder does not, and the performance of this Agreement by such Shareholder
will not, (a) require any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Authority or any other Person
by such Shareholder (each, a “Shareholder Consent”); (b) conflict with, or
result in any violation of, or default (with or without notice or lapse of time
or both) under any provision of, the certificate of incorporation, by-laws or
analogous documents of such Shareholder or any other agreement to which such
Shareholder is a party, including the Parent Shareholders Agreement and any
other voting agreement, shareholders agreement, voting trust, trust agreement,
pledge agreement, loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise or license
(each, a “Shareholder Conflict”); or (c) conflict with or violate any judgment,
order, notice, decree, statute, law, ordinance, rule or regulation applicable to
such Shareholder or to such Shareholder’s property or assets (each, a
“Shareholder Violation”), except in the case of clause (a), (b) or (c), where
the failure to obtain or make such Shareholder Consent or where such Shareholder
Conflict or Shareholder Violation would not have a material and adverse effect
on the fulfillment of such Shareholder’s obligations hereunder.

 

2.5 Reliance by the Company. Each Shareholder understands and acknowledges that
the Company is entering into the Merger Agreement in reliance upon such
Shareholder’s execution, delivery and performance of this Agreement.

 

SECTION 3. Covenants of Shareholder.

 

3.1 Restriction on Transfer. Each Shareholder hereby covenants and agrees that
prior to the termination or expiration of this Agreement such Shareholder shall
not,

 

2



--------------------------------------------------------------------------------

and shall not offer or agree to, sell, transfer, tender, assign, hypothecate or
otherwise dispose of, grant any proxy to, deposit any Shares into a voting
trust, enter into a voting trust agreement or create any additional Lien with
respect to the Shares, unless, in the case of a transfer, the Person to whom
such Shares are transferred agrees to be bound in writing by this Agreement as
if a party hereto.

 

3.2 Non-Interference. Each Shareholder hereby covenants and agrees that prior to
the termination or expiration of this Agreement, such Shareholder shall not take
any action that would make any representation or warranty of such Shareholder
contained herein untrue or incorrect or have the effect of preventing, impeding,
interfering with or adversely affecting the performance by such Shareholder of
its obligations under this Agreement.

 

3.3 Additional Shares. Prior to the termination of this Agreement, each
Shareholder will promptly notify the Company of the number of any new Common
Shares or any other Company Securities acquired directly or beneficially by such
Shareholder, if any, after the date hereof. Any such shares shall become
“Shares” within the meaning of this Agreement.

 

SECTION 4. Voting Agreement.

 

4.1 Voting Agreement. Each Shareholder hereby agrees that prior to the
termination of this Agreement, at any meeting of the shareholders of Parent,
however called, in any action by written consent of the shareholders of Parent,
or in any other circumstances upon which such Shareholder’s vote, consent or
other approval is sought, such Shareholder shall appear at such meeting or
otherwise cause the Shares to be counted as present thereat for purposes of
calculating a quorum and vote the Shares owned beneficially or of record by such
Shareholder:

 

(a) in favor of the approval of the issuance of Parent Class A Common Shares in
the Merger; and

 

(b) against any action or agreement that is or would be reasonably likely to
result in any conditions to Parent’s or the Company’s obligations under the
Merger Agreement not being fulfilled.

 

4.2 Grant of Proxy.

 

(a) Each Shareholder hereby irrevocably grants to and appoints the Company and
each of its designees, and each of them individually, as such Shareholder’s
proxy and attorney-in-fact (with full power of substitution) for and in the
name, place and stead of such Shareholder, to vote the Shares or execute one or
more written consents or approvals in respect of the Shares in favor of the
approval of the issuance of Parent Class A Common Shares in the Merger.

 

(b) Each Shareholder hereby ratifies and confirms that the irrevocable proxy set
forth in this Section 4.2 is given in connection with the execution of the
Merger Agreement and that such irrevocable proxy is given to secure the
performance of such Shareholder’s duties in accordance with this Agreement. Each
Shareholder

 

3



--------------------------------------------------------------------------------

hereby further ratifies and confirms that the irrevocable proxy granted hereby
is coupled with an interest and may under no circumstances be revoked, except as
otherwise provided in this Agreement. Such irrevocable proxy shall be valid
until termination of this Agreement.

 

SECTION 5. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Shareholders as follows:

 

5.1 Organization. The Company is duly organized, validly existing, and in good
standing under the laws of Pennsylvania.

 

5.2 Authority Relative to this Agreement. The Company all has necessary power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of the Company. This Agreement
has been duly and validly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by the Shareholders, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, (i) except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally and (ii) subject to general
principles of equity.

 

5.3 No Conflict. The execution and delivery of this Agreement by the Company
does not, and the performance of this Agreement by the Company will not, (a)
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority or any other Person by the Company
(each, a “Company Consent”), except for filings with the SEC of such reports
under the Exchange Act as may be required in connection with this Agreement and
the transactions contemplated by this Agreement; (b) conflict with, or result in
any violation of, or default (with or without notice or lapse of time or both)
under any provision of, the certificate of incorporation or by-laws of the
Company or any other agreement to which such the Company is a party (each, a
“Company Conflict”); or (c) conflict with or violate any judgment, order,
notice, decree, statute, law, ordinance, rule or regulation applicable to the
Company or to the Company’s property or assets (each, a “Company Violation”),
except in the case of clause (a), (b) or (c), where the failure to obtain or
make such Company Consent or where such Company Conflict or Company Violation
would not have a material and adverse effect on the fulfillment of the Company’s
obligations hereunder.

 

SECTION 6. Certain Events. Each Shareholder agrees that this Agreement and the
obligations hereunder shall attach to the Shares and shall be binding on any
Person to which legal or beneficial ownership of such Shares shall pass, whether
by operation of law or otherwise. In the event of any stock split, stock
dividend, merger, reorganization, recapitalization or other change in the
capital structure of Parent affecting Common Shares or other voting securities
of Parent, the number of Shares shall be deemed adjusted appropriately and this
Agreement and the obligations hereunder shall attach to any additional Common
Shares or other Company Securities issued to or acquired by a Shareholder.

 

4



--------------------------------------------------------------------------------

SECTION 7. Termination. This Agreement shall automatically terminate and no
party shall have any rights or obligations hereunder upon the first to occur of
(a) the Effective Time or (b) the termination of the Merger Agreement in
accordance with its terms, provided that the provisions of Section 8 hereof
shall survive any such termination. Upon any such termination, no party shall
have any further obligation or liabilities hereunder.

 

SECTION 8. Miscellaneous.

 

8.1 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

 

8.2 Specific Performance; Remedies Cumulative. The parties hereby acknowledge
and agree that the failure of any party to perform its agreements and covenants
hereunder will cause irreparable injury to the other parties, for which damages,
even if available, will not be an adequate remedy. Accordingly, each party
hereby consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of such party’s obligations and to the
granting by any court of the remedy of specific performance of its obligations
hereunder without proof of actual damages and without any requirement for the
securing or posting of any bond. Such remedy shall not be deemed to be the
exclusive remedy for a party’s breach of its obligations but shall be in
addition to all other remedies available at law or equity. All rights, powers
and remedies provided under this Agreement or otherwise available in respect
hereof at law or in equity shall be cumulative and not alternative, and the
exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other right, power or remedy by such party.

 

8.3 Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any federal
or state court located in the Commonwealth of Pennsylvania, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 8.9 shall be deemed
effective service of process on such party.

 

8.4 Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, among such parties
with respect to the subject matter hereof.

 

8.5 Assignment. Without the prior written consent of the other party to this
Agreement, no party may assign any rights or delegate any obligations under this

 

5



--------------------------------------------------------------------------------

Agreement. Any such purported assignment or delegation made without prior
consent of the other party hereto shall be null and void.

 

8.6 Parties in Interest. This Agreement shall be binding upon, inure solely to
the benefit of, and be enforceable by, the parties hereto and their successors
and permitted assigns. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person not a party hereto any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

8.7 Amendment. This Agreement may not be amended except by an instrument in
writing signed by the parties hereto.

 

8.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

 

8.9 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or by facsimile, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the fifth business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 8.9):

 

if to the Company, to:

 

420 S. York Road

Hatboro, Pennsylvania 19040

Attention: Joseph F. Morris

Facsimile No.: (215) 443-3603

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP 425 Lexington Ave. New York, NY 10017

Attention: Peter J. Gordon

                 Gary I. Horowitz

Facsimile No.: (212) 455-2502

 

6



--------------------------------------------------------------------------------

and:

 

Reed Smith LLP 2500 One Liberty Place 1650 Market Street Philadelphia, PA 19103

Attention: Michael B. Pollack

                 Paul J. Jaskot

Facsimile No.: 215-851-1420

 

if to the Shareholders:

 

at their respective addresses set forth on Schedule A hereto (or at such other
address for a party as shall be specified by like notice)

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Daniel Wolf

Facsimile No.: (212) 735-2000

 

8.10 Governing Law. This Agreement, including all matters of construction,
validity and performance, shall be construed in accordance with and governed by
the laws of the Cayman Islands (without regard to principles of conflicts or
choice of laws) as to all matters, including but not limited to, matters of
validity, construction, effect, performance and remedies.

 

8.11 Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

8.12 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 

8.13 Obligations of Shareholders. The obligations of the Shareholders hereunder
shall be “several” and not “joint” or “joint and several.” Without limiting the
generality of the foregoing, under not circumstances will any Shareholder have
any liability or obligation with respect to any misrepresentation or breach of
covenant of any other Shareholder.

 

8.14 No Ownership Interest. Except as set forth in Section 4.1, nothing
contained in this Agreement shall be deemed to vest in the Company any direct or
indirect ownership or incidence of ownership of or with respect to any Shares.
All rights, ownership and

 

7



--------------------------------------------------------------------------------

economic benefits of, and relating to, the Shares shall remain and belong to the
Shareholders, and the Company shall have no authority to manage, direct,
restrict, regulate, govern, or administer any of the policies or operations of
Parent or exercise any power or authority to direct the Shareholders in the
voting of any of the Shares except as otherwise provided herein, or the
performance of the Shareholders’ duties or responsibilities as shareholders of
Parent.

 

8.15 Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (i) each Shareholder makes no agreement or understanding herein in any
capacity other than in such Shareholder’s capacity as a record holder and
beneficial owner of the Shares, (ii) nothing in this Agreement shall be
construed to limit or affect any action or inaction by a Shareholder, or any
officer, partner, member or employee, as applicable, of such Shareholder,
serving on Parent’s Board of Directors acting in such person’s capacity as a
director or fiduciary of Parent, and (iii) no Shareholder shall have any
liability to the Company or any its affiliates under this Agreement as a result
of any action or inaction by such Shareholder, or any officer, partner, member
or employee, as applicable, of such Shareholder, serving on Parent’s Board of
Directors acting in such person’s capacity as a director or fiduciary of Parent.

 

[Rest of page intentionally blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

PENN-AMERICA GROUP, INC.

By:

 

/s/ Martin P. Sheffield

   

Name:

 

Martin P. Sheffield

   

Title:

 

Chairman, Special Committee

SHAREHOLDERS

U.N. HOLDINGS (CAYMAN), LTD.

By:

 

/s/ Saul A. Fox

   

Name:

 

Saul A. Fox

   

Title:

 

Director

U.N. CO–INVESTMENT FUND I (CAYMAN), L.P. By: Fox Paine Capital Co–Investors
International GP, Ltd., its General Partner

By:

 

/s/ Saul A. Fox

   

Name:

 

Saul A. Fox

   

Title:

 

Director

U.N. CO–INVESTMENT FUND II (CAYMAN), L.P.

By: Fox Paine Capital Co–Investors

International GP, Ltd., its General Partner

By:

 

/s/ Saul A. Fox

   

Name:

 

Saul A. Fox

   

Title:

 

Director

U.N. CO–INVESTMENT FUND III (CAYMAN), L.P.

By: Fox Paine Capital Co–Investors

International GP, Ltd., its General Partner

By:

 

/s/ Saul A. Fox

   

Name:

 

Saul A. Fox

   

Title:

 

Director

 



--------------------------------------------------------------------------------

U.N. CO–INVESTMENT FUND IV (CAYMAN), L.P.

By: Fox Paine Capital Co–Investors

International GP, Ltd., its General Partner

By:

 

/s/ Saul A. Fox

   

Name:

 

Saul A. Fox

   

Title:

 

Director

U.N. CO–INVESTMENT FUND V (CAYMAN), L.P.

By: Fox Paine Capital Co–Investors

International GP, Ltd., its General Partner

By:

 

/s/ Saul A. Fox

   

Name:

 

Saul A. Fox

   

Title:

 

Director

U.N. CO–INVESTMENT FUND VI (CAYMAN), L.P.

By: Fox Paine Capital Co–Investors

International GP, Ltd., its General Partner

By:

 

/s/ Saul A. Fox

   

Name:

 

Saul A. Fox

   

Title:

 

Director

U.N. CO–INVESTMENT FUND VII (CAYMAN), L.P.

By: Fox Paine Capital Co–Investors

International GP, Ltd., its General Partner

By:

 

/s/ Saul A. Fox

   

Name:

 

Saul A. Fox

   

Title:

 

Director

U.N. CO–INVESTMENT FUND VIII (CAYMAN), L.P.

By: Fox Paine Capital Co–Investors

International GP, Ltd., its General Partner

By:

 

/s/ Saul A. Fox

   

Name:

 

Saul A. Fox

   

Title:

 

Director

 



--------------------------------------------------------------------------------

U.N. CO–INVESTMENT FUND IX (CAYMAN), L.P. By:   Fox Paine Capital Co–Investors
International GP, Ltd., its General Partner

By:

 

/s/ Saul A. Fox

   

Name:

 

Saul A. Fox

   

Title:

 

Director

 



--------------------------------------------------------------------------------

SCHEDULE A

 

Name and Address* of Shareholder

--------------------------------------------------------------------------------

   Number of Parent
Class A Common
Shares Owned


--------------------------------------------------------------------------------

   Number of Parent
Class B Common
Shares Owned


--------------------------------------------------------------------------------

   Total Number of
Votes


--------------------------------------------------------------------------------

U.N. HOLDINGS (CAYMAN), LTD.

   1,075,496    10,894,051    110,016,006

U.N. CO–INVESTMENT FUND I (CAYMAN), L.P.

   259,356    847,625    8,735,606

U.N. CO–INVESTMENT FUND II (CAYMAN), L.P.

   202,728    662,552    6,828,248

U.N. CO–INVESTMENT FUND III (CAYMAN), L.P.

   67,575    220,850    2,276,075

U.N. CO–INVESTMENT FUND IV (CAYMAN), L.P.

   6,758    22,085    227,608

U.N. CO–INVESTMENT FUND V (CAYMAN), L.P.

   6,758    22,085    227,608

U.N. CO-INVESTMENT FUND VI (CAYMAN), L.P.

   1,351    4,417    45,521

U.N. CO-INVESTMENT FUND VII (CAYMAN), L.P.

   0    5,000    50,000

U.N. CO-INVESTMENT FUND VIII (CAYMAN), L.P.

   676    2,209    22,766

U.N. CO-INVESTMENT FUND IX (CAYMAN), L.P.

   2,027    6,626    68,287

 

* The address for all entities is:

  

Walker House, 87 Mary Street

Georgetown, Grand Cayman

Cayman Islands

 